Citation Nr: 0826374	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

On his substantive appeal, the appellant indicated that he 
desired a Travel Board Hearing to be held at the RO.  An 
October 2006 letter from the RO notified him that the 
requested hearing had been scheduled for a date in November 
2006.  Subsequently, the appellant withdrew his request for a 
Board hearing in a written statement to the RO.  Therefore, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
that adequate VCAA notice as to all elements of the claim is 
provided. 

There is a procedural defect in this case.  In October 2006, 
June 2007, and April 2008, after the RO's certification of 
the appeal, the veteran, his wife, and his sister-in-law 
submitted statements to the RO and the Board concerning the 
veteran's symptomatology and drug regimen for PTSD.  The 
documents arrived without signed waivers of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  In a brief filed with the Board in June 2008, while 
alluding to the wife's letters, the veteran's service 
representative also did not waive consideration of this new 
evidence by the agency of original jurisdiction.  Therefore, 
these documents must be returned to the RO for preparation of 
a supplemental statement of the case (SSOC) before the appeal 
can proceed before the Board. 

A SSOC is "prepared by the agency of original jurisdiction 
to inform the appellant of any material changes in, or 
additions to, the information included in the Statement of 
the Case or any prior Supplemental Statement of the Case."  
38 C.F.R. § 19.31 (2007).  Hence, the RO must prepare a SSOC 
addressing any evidence received following the issuance of 
the June 2006 SSOC for distribution to the veteran and his 
representative.

The veteran contends that he suffers from PTSD as a result of 
a stressful event during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran's DD Form 214 indicated that he served in the 
Vietnam from June 24, 1969 to August 25, 1970.  The veteran 
has alleged one principal stressor in service that caused his 
current PTSD.  In statements dated in June and July 2005 the 
veteran claims that he was assigned to the 79th Engineer 
Company at Pungtow in Vietnam as a cook and that his unit 
came under rocket or mortar attack.  In one statement he 
claimed attack in April 1970 and in another, claimed an 
attack in June 1970.  In a September 2005 letter to the 
veteran, the RO noted that his military personnel records (DA 
Form 20) show that he was assigned to the 500th Engineer 
Company as a cook.  Further, the RO stated that it could find 
no city or town listed as Pungtow in Vietnam and that it 
could not submit the veteran's information for stressor 
verification to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The RO's letter did not explain 
what sources it consulted to determine that no city or town 
identified as Pungtow is located in the former Republic of 
Vietnam.

In response, the veteran submitted another statement in 
September 2005 wherein he continued to maintain that he was 
in the 79th Engineer Company, but otherwise did not provide 
unit information.  He reiterated that he had been in a mortar 
or rocket attack in June 1970 and suggested two other 
locales-Laikhe and Tay Ninh.  The veteran conceded that he 
did not know if the names were correct because it was 
difficult to remember that far back in time.  The Board notes 
that the RO did not seek clarification from the veteran or 
his representative and did not send a request for 
verification of the veteran's claimed stressor to the U.S. 
Army and Joint Services Records Research Center (JSRRC) using 
any of the place names or dates.

The Board notes that further efforts consistent with VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressor leading to the onset of his 
claimed PTSD disability.  The AMC/RO should again attempt to 
obtain, from either the veteran or his representative, the 
veteran's unit information, the location of the rocket and 
mortar attacks that the veteran claims as his in-service 
stressor, and confirmation that June 1970 is the appropriate 
time frame.  

Attention is called to VA Training Letter TL07-02 (Resources 
for Research of Posttraumatic Stress Disorder (PTSD) 
Stressors) and the TL07-02 Enclosures: Verification of In-
Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

If the RO does not send a request for verification of 
stressor information to JSRRC in this matter, then it must 
inform the veteran and his representative why existing 
information in the claims file is insufficient and what 
sources were utilized in reaching its decision.  

A provisional diagnosis of PTSD and major depressive disorder 
by a licensed professional counselor is listed in a September 
2003 VA mental health clinic record.  A physician at the VA 
mental health clinic in Florence, South Carolina, also 
diagnosed the veteran with PTSD as evidenced in VA medical 
records dated in May 2005 and April 2006.  Upon remand, if an 
in-service stressor is verified, the veteran should be 
afforded a VA examination to assess whether he has PTSD due 
to a verified in-service stressor.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
outpatient clinic in Florence and the Dorn VA hospital in 
Columbia, South Carolina; however, as the claims file only 
includes records from the Florence clinic dated up to 
September 2006, and from the Dorn hospital dated up to July 
2006, any additional records from those facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by the 
United States Court of Appeals for 
Veterans Claims and the United States 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, that treated the veteran 
for his claimed PTSD disability since 
March 2006 (the date of the last VA 
outpatient treatment note of record).  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
PTSD from the VA clinic in Florence, 
South Carolina, and from the Dorn VA 
hospital in Columbia, South Carolina.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the veteran 
and his representative and request 
additional details regarding the 
veteran's claimed stressor, to include as 
many specifics as to the unit he was 
assigned to, the location of the rocket 
and mortar attacks that the veteran 
claims as his in-service stressor, and 
confirmation of the date of June 1970 as 
the time period during which these 
attacks took place.

4.  Additional development regarding the 
claimed in-service stressor should be 
undertaken pursuant to VA Training Letter 
07-02 and enclosures.  Thereafter, if 
further development is required, this 
REMAND, copies of the veteran's DD Form 
214, service personnel records, and any 
stressor statements submitted, should be 
sent by the RO to the JSRRC with a 
request for verification of whether the 
veteran's unit came under rocket and 
mortar attack in June 1970, as alleged.  
If unable to provide such information, 
JSSRC should be asked to identify the 
agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

5.  Following receipt of additional data 
from the JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by any 
of the aforementioned organizations, the 
AMC/RO must prepare a report detailing 
the nature of any in-service stressful 
event, verified by the data on file.  The 
report and/or determination relating to 
the foregoing must then be added to the 
claims file.

6.  Thereafter, and only if one or more 
in-service stressors have been verified, 
the veteran is to be afforded a VA 
medical examination by a psychiatrist or 
psychologist.  The purpose of such 
examination is to ascertain the nature 
and etiology of the veteran's claimed 
PTSD.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Such examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the examiner. All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the examiner offer 
an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event.  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  The AMC/RO must review the claims 
file and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, including those 
written statements submitted by the 
veteran and his relatives since the June 
2006 SSOC.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




